FILED
                            NOT FOR PUBLICATION
                                                                            FEB 18 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LUSINE ZAKARYAN,                                 No. 12-73994

              Petitioner,                        Agency No. A088-394-645

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals


                    Argued and Submitted November 19, 2015
                            San Francisco, California

Before: MELLOY,** IKUTA, and HURWITZ, Circuit Judges.


      Lusine Zakaryan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations pursuant

to the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039–40 (9th Cir. 2010).

We deny the petition for review.



      Substantial evidence supports the agency’s adverse credibility determination

based on Zakaryan’s inconsistent testimony regarding the pattern of events leading to

her departure from Armenia, her apparently evasive demeanor at the hearing, and her

untruthfulness on prior visa applications. See id. at 1048 (holding an adverse

credibility determination reasonable under the “totality of circumstances”). The

agency reasonably rejected Zakaryan’s explanations for these inconsistencies as

nonresponsive or unconvincing. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th

Cir. 2007) (upholding an IJ’s adverse credibility determination based on a petitioner’s

inconsistent testimony). In the absence of credible testimony of past persecution or

a reasonable probability well-founded fear of future persecution, Zakaryan’s asylum

and withholding of removal claims fail. See Garcia-Milian v. Holder, 755 F.3d 1026,

1031–33 & n.4 (9th Cir. 2013) (“An applicant who fails to satisfy the standard of

proof for asylum also fails to satisfy the more stringent standard for withholding of


                                          -2-
removal.”). Zakaryan’s CAT claim also fails because it is based on the same

statements the agency found not credible and she does not point to other evidence

showing it is “more likely than not” she will be tortured if returned to Armenia. Id.

at 1033.



      Accordingly, Zakaryan’s petition for review is DENIED.




                                         -3-